Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-12, 14-25, 28, 31-37and 39-40 directed to  non-elected inventions without traverse.  Accordingly, claims 1-12, 14-25, 28, 31-37and 39-40 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Stipek on 5 May 2022.

The application has been amended as follows: 

13. (currently amended) A system for recording, converting data, and simulating patient-specific jaw motion comprising; 
a digital recording system (4000) which has the capacity for converting a patient's real-time generated jaw motion into digital data for a virtual environment, the digital recording system (4000) comprising; 
a) an upper and lower clutch (102) having the capacity to be respectively attached to a patient's upper and lower dental arches; 
b) further comprising at least one sensor (174) on the upper and lower cutches (102) having the capacity for recording and converting sensor motion into digital data to include motion of a virtual left and right side recording pin (122) starting from a patient's
c) the virtual left and right side recording pins (122) digitizing a plurality of the virtual pathways (154) caused by virtual motion of the virtual left and right side recording pins (122), said digitizing resulting in a digital polygon mesh model of the virtual left and right side engraved analog (150) with the virtual pathways (154) engraved therein: and 
a prototyping system which has the capacity for converting the digital polygon mesh models of the virtual left and right side engraved analogs (150) with the virtual pathways (154) into the physical left and right side engraved analog (150) with the physical pathways (154) engraved therein; and Applicationicontrol Number: 15/675,627GAU 3772 Applicant Response 04/25/2022Page 31 of 71a physical articulating instrument (3000) comprising; 
a) a lower (148) and upper (146) articulating frame; 
b) the lower articulating frame (148) having a left and right side articulating pinand having the capacity to be adjustably located at 
c) the upper articulating frame (146) having the physical left and right side engraved analogs (150) attached thereto, the upper articulating frame (146) also having a rear wall guide (162) interposed between the engraved analogs (150), the rear wall guide (162) having the capacity to interact with the left and right side rotation-center heads (152) to align the upper and lower articulating frames on the patient's 
d) the physical articulating instrument (3000) having the physical left and right side engraved analogs (150) with the physical pathways (154) having the capacity to cooperate with the left and right side articulating pins (122), the physical articulating instrument (3000) also having the left and right side rotation-center heads (152) having the capacity to cooperate with the rear wall guide (162) to simulate the jaw motion recorded from the digital recording system (4000).
27. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowable because the claimed features n comprising; 
a digital recording system (4000) which has the capacity for converting a patient's real-time generated jaw motion into digital data for a virtual environment, the digital recording system (4000) comprising; 
a) an upper and lower clutch (102) having the capacity to be respectively attached to a patient's upper and lower dental arches; 
b) further comprising at least one sensor (174) on the upper and lower cutches (102) having the capacity for recording and converting sensor motion into digital data to include motion of a virtual left and right side recording pin (122) starting from a patient's approximated or true hinge axis, the virtual left and right side recording pins (122) having the capacity to move within the a virtual left and right side engravable analogs (136); 
c) the virtual left and right side recording pins (122) digitizing a plurality of the virtual pathways (154) caused by virtual motion of the virtual left and right side recording pins (122), said digitizing resulting in a digital polygon mesh model of a the virtual left and right side engraved analog (150) with the virtual pathways (154) engraved therein: and 
a prototyping system which has the capacity for converting the digital polygon mesh models of the virtual left and right side engraved analogs (150) with the virtual pathways (154) into the physical left and right side engraved analog (150) with the physical pathways (154) engraved therein; and Applicationicontrol Number: 15/675,627GAU 3772 Applicant Response 04/25/2022Page 31 of 71a physical articulating instrument (3000) comprising; 
a) a lower (148) and upper (146) articulating frame; 
b) the lower articulating frame (148) having the  left and right side articulating pins (122) aligned with a left and right side rotation-center head (152) on a coronal plane (2012), the rotation-center heads (152) interposed between the left and right side articulating pins (122) and having the capacity to be adjustably located at the respective intersections of the coronal plane (2021), a left lateral vector (2038), and a right lateral vector (2036), in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Note the limitation “has the capacity”/”having the capacity” is construed by the examiner to be an equivalent of “configured for” and other equivalents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/6/2022